Citation Nr: 1532019	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-30 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for bilateral otitis externa.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, to include as due to a qualifying chronic disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for shortness of breath, to include as due to a qualifying chronic disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder (previously claimed as posttraumatic stress disorder (PTSD)).



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971 and from January 1991 to October 1991.

This case comes before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

During the course of the appeal, the evidentiary development has resulted in evidence showing multiple psychiatric diagnoses, to include anxiety reaction, depression not otherwise specified (NOS), anxiety disorder NOS, and adjustment disorder with mixed emotions rule/out PTSD chronic.  Accordingly, the Board has characterized the issue on appeal as a psychiatric disorder, which includes all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a December 2014 VA Form 21-4138 (Statement in Support of Claim), the Veteran revoked Puerto Rico Public Advocate for VA as his representation and has demonstrated intent to individually pursue his claims.  Thus, the Board will proceed under the assumption that he wishes to represent himself. 

The record raises the issue of entitlement to service connection for recurrent tinnitus as secondary to service-connected bilateral otitis externa.  However, as this issue has not yet been adjudicated by the RO in the first instance, it is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire increased rating period on appeal, the service-connected bilateral otitis externa is assigned at 10 percent, the maximum rating authorized under Diagnostic Code 6200.

2. The Veteran's claim of service connection for a bilateral knee disability was denied by the Board in an April 2009 decision, which the Veteran did not timely appeal.

3. The evidence received since the April 2009 Board decision, regarding service connection for a bilateral knee disability, is not new and material as it is cumulative of the record at the time of the previous denial and does not raise a reasonable possibility of substantiating the Veteran's claim.

4. The Veteran's claims of service connection for a back disability and shortness of breath were denied by the Board in an October 2008 decision, which the Veteran did not timely appeal.

5. The evidence received since the October 2008 Board decision, regarding service connection for a back disability and shortness of breath, is not new and material as it is cumulative of the record at the time of the previous denial and does not raise a reasonable possibility of substantiating the Veteran's claim.

6. The Veteran's claim of service connection for PTSD was denied by the Board in an October 2008 decision, which the Veteran did not timely appeal.

7. The evidence received since the October 2008 Board decision, regarding service connection for a psychiatric disorder, is new and material.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an increased rating in excess of 10 percent for bilateral otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.87, Diagnostic Code 6200 (2014).

2. The April 2009 Board decision is final for the issue of entitlement to service connection for a bilateral knee disability, to include as a result of an undiagnosed illness.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2014).

3. New and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

4. The October 2008 Board decision is final for the issues of entitlement to service connection for a back disability and shortness of breath, both to include as a result of an undiagnosed illness.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2014).

5. New and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

6. New and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for shortness of breath, to include as due to a qualifying chronic disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

7. The October 2008 Board decision is final for the issue of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2014).

8. New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the duty to notify has been met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

The duty to assist the Veteran has also been satisfied as the Veteran's service treatment records, service personnel records, and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding medical records relevant to the claims being decided herein. He has been provided VA examinations when appropriate, which are adequate for the purposes of the instant appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran, hence there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

For the entire increased rating period on appeal, the service-connected bilateral otitis externa is assigned at 10 percent, the maximum rating authorized under Diagnostic Code 6200 for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination).  See 38 C.F.R. § 4.87.  The Board notes that Diagnostic Code 6210 provides a 10 percent rating, the maximum available, for chronic otitis externa.  Id.  As a result, there is no legal basis upon which to award a higher schedular rating for the service-connected bilateral otitis externa under the assigned Diagnostic Code 6200 nor the closely associated Diagnostic Code 6210.

The Board has also considered whether a separate rating for any other disease of the ear is warranted as hearing impairment and complications, such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be evaluated separately.  See 38 C.F.R. § 4.87, Diagnostic Code 6200, Note.  See also Diagnostic Codes 6204-6208.  However, the service-connected bilateral otitis externa is without any complication that may be rated separately and without findings of peripheral vestibular disorders, Meniere's syndrome, loss of auricle, or malignant neoplasm of either ear.

The Board has considered the Veteran's reported history of symptomatology related to his service-connected bilateral otitis externa at the October 2010 and September 2011 VA examinations for ear disease.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's claim for an increased evaluation on a schedular basis is precluded by law and, thus the claim must be denied.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The October 2010 and September 2011 VA examiners noted the Veteran is unemployed, but retired, since 1993 or 1995 due to a psychiatric condition according to the Veteran.  As such, the issue of entitlement to a TDIU due to the service-connected bilateral otitis externa is not raised by the record at this time. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral otitis externa is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected bilateral otitis externa is inadequate.  See 38 C.F.R. § 4.87, Diagnostic Code 6200.  A comparison between the level of severity and symptomatology of the Veteran's assigned 10 percent evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Throughout the course of the appeal, the Veteran's medical history included ear infection, pruritus, ear pain, ear discharge, and vertigo or dizziness; however, the clinical separate and distinct diagnoses have not been rendered for such complaints by the Veteran.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings; however, concludes that the 10 percent rating has been in effect throughout this appeal and referral for extraschedular consideration has not been warranted for any period on appeal for the service-connected bilateral otitis externa.  Accordingly, staged ratings are inapplicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for an increased rating in excess of 10 percent for bilateral otitis externa.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Bilateral Knee Disability

In April 2009, the Board denied the Veteran's claim for a bilateral knee disability because the Veteran's bilateral knee pain was associated with the known clinical diagnosis of degenerative osteoarthritis which did not, nor may be presumed to, manifest as a result of his military service.  The Veteran did not appeal the Board's April 2009 decision; therefore, the April 2009 Board decision is final for the issue of entitlement to service connection for a bilateral knee disability.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the April 2009 Board decision, the relevant evidence included service treatment records; service personnel records; Social Security Administration (SSA) records; VA treatment records dated December 1997 to February 2003 and April 2004 to September 2008; November 1972 VA general medical examination; February 1995 VA examination for systemic conditions; and July 2007 VA examination for chronic fatigue syndrome.

The evidence received since the April 2009 Board decision, pertinent to the claim on appeal includes VA treatment records dated February 2009 to June 2013, September 2011 VA Gulf War examination, and October 2011 VA joints examination, which was not previously associated with the record.  Nevertheless, these records are not material because they do not relate to an unestablished fact necessary to substantiate the claim on appeal.  Specifically, the VA treatment records show that in December 2012, the Veteran reported left knee pain after falling on a flexed right leg on Thanksgiving Day and was assessed with knee arthralgia - post traumatic, symptomatic treatment.  The September 2011 VA examination report does not include any complaints or clinical evaluation of either knee.  In contrast, the October 2011 VA examination report affirmed the Veteran's previously noted diagnosis of mild degenerative osteoarthritis in both knees and it was opined that the Veteran's current diagnosis is "less likely than not gulf related, it is related to aging, is a condition with clear and specific etiology and diagnosis, [and is] not related to any hazards or environmental exposures to any agents in southwest asia."

The Board finds the October 2011 VA examination report duplicates evidence of a current disability of osteoarthritis in both knees.  Moreover, the December 2012 VA treatment record and October 2011 VA medical opinion is adverse to the Veteran's claim on appeal for service connection for a bilateral knee disability related to service and such adverse evidence cannot be used as the basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (holding that evidence which is unfavorable to a claimant's case may not 'trigger a reopening' of the claim).  In fact, such records document the Veteran's current diagnoses are related to a post-service event and to aging, respectively.  As such, the evidence is not new and material.

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim on appeal, thus is not new and material and this claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Back Disability 

In October 2008, the Board denied the issue of entitlement to service connection for back disability to include as a result of an undiagnosed illness, because back symptoms were attributed to the known clinical diagnosis of moderate degenerative mid-thoracic spondylosis (evidenced by an April 2001 VA x-ray report) which was not associated in any way with military service and the Veteran did not exhibit a chronic back disability in service.  The Veteran did not appeal this decision; therefore, the October 2008 Board decision is final for the issue of entitlement to service connection for a back disability.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the October 2008 Board decision, the relevant evidence included service treatment records; service personnel records; SSA records; VA treatment records dated from September 1997 to February 2003 and April 2004 to March 2005; February 1995 VA examination for systemic conditions; and July 2007 VA examination for chronic fatigue system at which the Veteran complained of low back pain but no diagnosis or nexus to service was provided.

The evidence received since the October 2008 Board decision, pertinent to the claim on appeal includes VA treatment records dated from March 2005 to June 2013 and September 2011 VA Gulf War examination report, which was not previously associated with the record.  Nevertheless, these records are not material because they do not relate to an unestablished fact necessary to substantiate the claim on appeal.  Specifically, the VA treatment records show treatment for a skin disorder located on the Veteran's back.  The skin disorder was characterized as a painful lump, small fatty cyst, and lipoma on upper back in February 2007, back sebaceous cyst in April 2007 and May 2007, and scar on upper back well healed in August 2007.  These records did not include any complaints or treatment pertaining to a musculoskeletal spine disorder.  The September 2011 VA examination report notes the Veteran's complaint of chronic low back pain and findings of lumbar tenderness; however, no additional diagnosis pertaining to the back was rendered nor was any indication provided that such symptoms are related to service.  As such, the evidence is not new and material.

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim on appeal, thus is not new and material and this claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



Shortness of Breath

In October 2008, the Board denied the issue of entitlement to service connection for disability exhibited by shortness of breath, to include as a result of an undiagnosed illness, because the Veteran did not exhibit shortness of breath due to any undiagnosed illness that manifested to a degree of at least 10 percent or a disability manifested by shortness of breath that is associated with military service.  The Veteran did not appeal this decision; therefore, the October 2008 Board decision is final for the issue of entitlement to service connection for shortness of breath, to include as due to a qualifying chronic disability.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the October 2008 Board decision, the relevant evidence included service treatment records; service personnel records; SSA records; VA treatment records dated from September 1997 to February 2003 and April 2004 to March 2005; February 1995 VA examination for systemic conditions; July 2007 VA examination for chronic fatigue system; and March 1995 pulmonary function test results.

The evidence received since the October 2008 Board decision, pertinent to the claim on appeal includes VA treatment records dated from March 2005 to June 2013 and September 2011 VA Gulf War examination report, which was not previously associated with the record.  Nevertheless, these records are not material because they do not relate to an unestablished fact necessary to substantiate the claim on appeal.  Specifically, the VA treatment records show that clinical evaluation of the Veteran's lungs revealed bilateral breath sounds were clear to auscultation and there were no respiratory complaints by the Veteran for cough, shortness of breath, or sputum nor findings of shortness of breath upon cardiovascular assessment.  At the September 2011 VA examination, the Veteran reiterated that his shortness of breath began while stationed in Saudi Arabia where he was exposed to environmental smoke, dust, sand, and burn pits.  There were no clinical findings of abnormal breath sounds, chest x-ray findings revealed no acute cardiopulmonary process, pulmonary function tests revealed normal spirometry and moderate air trapping and decreased airway resistance, and the examiner opined there was no evidence of a pulmonary condition.  These records do not demonstrate the Veteran has shortness of breath to be attributed to an undiagnosed illness nor a current disability manifested by shortness of breath exists.  As such, the evidence is not new and material.

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim on appeal, thus is not new and material and this claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Psychiatric Disorder

In October 2008, the Board denied the Veteran's claim of service connection for PTSD because a current diagnosis of PTSD had not been confirmed.  The Veteran did not appeal this decision; therefore, the October 2008 Board decision is final for the issue of entitlement to service connection for a psychiatric disorder.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the October 2008 Board decision, the relevant evidence included service treatment records, to include March 1994 service eligibility psychiatric evaluation; service personnel records, to include March 1994 letter regarding unfit for service; November 1996 Board hearing transcript; August 1994 VA Form 21-4138 (Statement in Support of Claim) by the Veteran; undated Statement in Support of Claim for PTSD; SSA records; letters from Puerto Rico State Insurance Fund dated June 1993 and August 1993; VA treatment records dated April 1972, September 1993 to October 1993, May 1997, September 1997 to February 2003, and April 2004 to March 2005; VA examination reports for PTSD dated August 1972, December 1991, September 1993, September 1994, January 1997, and July 2007; VA examination report for chronic fatigue syndrome dated July 2007; private treatment records dated September 1993, October 1996, October 1993 to April 2005; private psychiatric evaluation reports dated August 1993 and September 1993; March 1994 disability report; and August 2007 Personal Information Exchange System (PIES) response to PTSD stressor.

The additional evidence received since the October 2008 Board decision, particularly a January 2011 VA examination report for PTSD and VA outpatient treatment records dated from March 2005 to June 2013, were not previously associated with the record and provide evidence relevant to the Veteran's current psychiatric disorder during the appeal period.  Particularly, the Veteran was provided an Axis I diagnosis of depression NOS by the January 2011 VA examiner.  In addition, the VA outpatient treatment records include the Veteran's active problem lists which include a diagnosis of anxiety disorder NOS and a June 2013 record provides an Axis I diagnosis of adjustment disorder with mixed emotions rule/out PTSD chronic.  As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral otitis externa is denied.

As new and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability, the claim is denied. 

As new and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a back disability, the claim is denied.

As new and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for shortness of breath, to include as due to a qualifying chronic disability, the claim is denied.

As new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder, the claim is reopened; to this extent only, the appeal is granted.


REMAND

A remand is required for the issue of entitlement to service connection for a psychiatric disorder to obtain an additional VA medical opinion.  Throughout the course of the appeal period, there has been no development or adjudication regarding the nature and etiology of the Veteran's post-service non-PTSD diagnoses, to include depression NOS, anxiety disorder NOS, and adjustment disorder with mixed emotions rule/out PTSD chronic.  Review of the evidentiary record shows that on VA psychiatric treatment in April 1972, within one year of separation from the first period of military service, he was given a diagnosis of anxiety reaction and a prima facie diagnosis of schizophrenia.  Service treatment records during the second period of military service in 1991 are silent for any psychiatric complaints, treatment, or diagnosis, and post-service treatment records thereafter document psychiatric treatment and diagnoses.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  Thus, service connection may be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1153 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As such, the Board finds further development is needed to determine whether any of the Veteran's current psychiatric diagnoses during the appeal period incurred in or related to a period of military service or existed prior to service, to include any manifestation of the April 1972 psychiatric diagnoses.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding, relevant VA medical records, to include records dated since June 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2. After completing the foregoing development, obtain a clarifying medical opinion from the VA physician who provided the January 2011 VA examination and September 2011 VA medical opinion for PTSD.  If the physician is not available or unable or unwilling to provide the requested opinion, another appropriate clinician should be asked to provide a clarifying medical opinion.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

For each currently diagnosed psychiatric disorder of record during the appeal period, to include depression NOS, anxiety disorder NOS, or adjustment disorder with mixed emotions rule/out PTSD chronic, the examiner must provide the following opinions:  

a. Is there clear and unmistakable evidence (obvious, manifest, undebatable) that the disorder existed prior to either period of active service?  If so, is there clear and unmistakable evidence that the disorder was aggravated during service?  (i) If not, please explain why; (ii) If so, presuming for purposes of this remand that the Veteran established a permanent increase in severity of the disorder during service, was any increase due to the natural progression of the disorder or represented a chronic worsening of the underlying pathology? 

b. If (a) is in any way answered in the negative, presume the Veteran sound at service entry, and provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to either period of the Veteran's military service, to include consideration of the April 1972 psychiatric diagnoses and the Veteran's lay statements? 

A clear rationale must be provided for all opinions offered, include a discussion of the relevant evidence and medical principles used in reaching the conclusions.  

3. Review the examination report and medical opinions to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


